 JORDAN COMPANIES143The Jordan Companies and United Furniture Work-ers of America, Local 282, AFL-CIO. Cases26-CA-7755-1 and 26-CA-7755-2August 13, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn April 21, 1980, Administrative Law JudgeIrwin Kaplan issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled a brief in opposition to the General Counsel'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.lORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.In fn. 5 of his Decision, the Administrative Law Judge seems toimply that some employees had been discharged from department 420during the time period between the March plant closing until early May.In fact, while some employees were discharged during that time period,they were from departments other than department 420. We hereby cor-rect the footnote to accord with the record evidenceDECISIONSTATEMENT OF THE CASEIRWIN KAPLAN, Administrative Law Judge: This casewas heard in Memphis, Tennessee, on January 21, and22, 1980. The underlying charges in Cases 26-CA-7755-1and 26-CA-7755-2 were filed on April 13, 1979, by theUnited Furniture Workers of America, Local 282, AFL-CIO (herein the Union), principally alleging that TheJordan Companies (herein Respondent) discharged KatieNewson and Coreen Woods because of their activities onbehalf of the Union in violation of Section 8(a)(3) and (1)of the National Labor Relations Act, as amended (hereinthe Act). The aforenoted charges gave rise to an orderconsolidating cases, complaint, and notice of hearingwhich issued on August 9, 1979, as amended on August15, 1979. Respondent filed an answer conceding, interalia, jurisdictional facts but denying all allegations that itcommitted any unfair labor practices.251 NLRB No. 21Upon the entire record,' including my observation ofthe demeanor of the witnesses, and after careful consid-eration of the post-trial briefs, I find as follows:FINDINGS OF FACTI. JURISDICTIONThe Respondent, The Jordan Companies, a corpora-tion with an office and place of business in Memphis,Tennessee, herein called Respondent's facility, has beenengaged in the business of manufacturing aluminum win-dows and doors primarily used in the construction ofnew housing. Respondent, annually, in connection withthe aforenoted business operations, sold and shippedfrom its Memphis, Tennessee, facility goods and materi-als valued in excess of $50,000 directly to points outsidethe State of Tennessee. The Respondent admits, and Ifind, that it is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.The Respondent admits, and I find, that United Furni-ture Workers of America, Local 282, AFL-CIO (hereinthe Union), is a labor organization within the meaning ofSection 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESThe SettingThe Jordan Companies maintain an aluminum divisionwhich produces, inter alia, storm windows, prime win-dows, storm doors, and sliding glass doors primarily usedin the construction of new housing, mostly in the mid-South area.2John McDougal, vice president of manufac-turing, aluminum division, testified that because of a"hard [cold] winter" and an "unusually wet spring" in19793 the number of housing starts (new residential con-struction), on which the division was largely dependent,fell off drastically. According to McDougal, this resultedin the fewest sales and largest inventory in the history ofthe aluminum division. McDougal testified that, in orderto reduce the huge surplus (inventory) and to maintainthe size of the work force, he closed the plant during thefirst week in March and required everyone to take a 1-week vacation at that time.4McDougal asserted this wasdesigned to give the Company some breathing room toenable it to ship merchandise from previous orders there-I The General Counsel's unopposed motion to correct thetranscript.dated March 14. 1980, is granted and received in evidence asG C. Exh. 9.2 The aluminum division is also referred to as department 420 which atall times material herein was comprised of the following subdepartmentsprime window M-10, prime window-21. storm window. patio door.storm door, and screen. (See G.C Exh 2 ) The alleged discriminateeswere employed in the screen department at the time they were dis-charged in April 1979. Up until that point in time, the screen departmentfabricated screens principally for the prime window departments but alsofurnished and rolled screens for other departments within department420. By the time of the instant hearing. the screen department as a sepa-rate department was no longer operational: each department fabricatedand rolled its own screens3 All dates hereinafter refer to 1979 unless otherwise noted4 Employees who have worked for the Company for a full year areentitled to 2 weeks' vacation. Traditionally. one of these weeks is takenbetween Christmas and New Year's when its plant i closed for inventoryand maintenance The other week is scheduled for the summer.JORDAN COMPANIES l43 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDby reducing the size of the inventory without at the sametime adding to it newly produced goods. On the otherhand he was hoping for new orders for merchandise togo directly to the customer rather than to the stockroomor warehouse.According to McDougal the bad weather did notabate significantly and the anticipated orders did notcome so that some reduction in work force was neces-sary. Thus, soon after the employees returned from vaca-tion in March he elected not to immediately replaceanyone who resigned or was terminated.5McDougalalso ascertained on April 2 that he had a surplus of 7,500screens and concluded that it would be more efficient tophase out the screen department "as quickly as feasible"and have each of the departments within the divisionmake their own screens as needed. In addition, he decid-ed to lay off two of the four employees in the screen de-partment. On April 4, he advised Katie Newson andCoreen Woods, the two junior employees in the screendepartment, that they were terminated because there wasnot enough work for them to do.6Newson and Woods began working for Respondent inApril and October 1977, respectively, and virtually theirentire employment consisted of rolling screens7in thescreen department under the immediate supervision ofHarold Bright. They had long discussed with each otherthe advantages of having a union. These conversationswhich occurred with greater frequency around January1979 were generally held at lunchtime and not in thepresence of any supervisorsIn late March, all four screen department employeesmet with McDougal to discuss what they believed wereinequities in the bonus system and for some clarificationof the system itself. Woods complained that the screendepartment employees were getting a 12-percent bonuswhereas employees employed in other departments, forwhich the screen department rolled screens, were gettinga 20-percent bonus. Rosie Newson asked McDougal whyshe, Woods, and Katie Newson received $15 in bonusmoney and Beverly Kelley only received $9. Accordingto Katie Newson and Woods, McDougal promised toshow them some papers explaining the bonus system, butthis was not done. Woods testified that, some time laterthat day, the four screen department employees discussedfurther their problems with regard to working conditionsand the need for a union. Woods also testified that ap-proximately 1 week later, on or about April 2, Supervi-sor Bright had an argument with Katie Newson (inWoods' presence) about a work-related problem. Ac-cording to Woods, she told Katie Newson that it wasS The record discloses that no new employees were hired in depart-ment 420 until May 9 and several employees had resigned or were dis-charged during this time frame. (See G.C. Exh. 3(g-i).)6 The two senior employees in the department were Roie VNewson andBeverly Kelley. Respondent filed separation notices dated April 4 with theTennessee Department of Employment Security stating that Woods andNewson were discharged because of "[rieduction in force. junioremployee[s] with regard to seniority in screen Department." (See G.CExhs. 6 and 8.)7 Rolling screens was essentially a simple operation which took ap-proximately 3 weeks' training to become proficient. It involved rollingwire into a screen perimeter frame.time to get a union and to talk to her (Newson's) hus-band about getting union cards.8On April 3, Newson arrived at Respondent's facility ator about 6:40 a.m. with a number of union authorizationcards which she handed out to employees during thecourse of the day. She got back two signed cards at themorning break,9another at lunch, and approximatelyfour other cards during the afternoon break. Newson'sworkday ended at 3:30 p.m. and she continued her orga-nizing efforts outside the plant where she handed out ap-proximately five additional union cards. At about thesame time Newson gave Woods some cards to distributewhich the latter gave to employees in her carpool on herway home after work.On April 4, minutes before the end of the workday,McDougal had Newson and Woods summoned to hisoffice where he told them that he was laying them offbecause of a shortage of work in the screen department.Woods tried to dissuade McDougal from taking thisaction and asked, inter alia, why he did not lay off lesssenior employees who were first hired earlier in the year.McDougal explained that the Company did not needscreen rollers. °Woods asked McDougal whether hewould recall them, to which he replied that he wouldconsider it. However, he told them that they would haveto reapply. According to McDougal and SupervisorBright they did not know of any union activity prior tothe discharge of Newson and Woods.By letter dated April 13 (Resp. Exh. 4), the RegionalDirector for Region 26 notified Respondent that theUnion had filed a representation petition in Case 26-RC-5986 which was received on April 16. The Union atsome unspecified date was eventually duly certified asthe collective-bargaining representative for Respondent'semployees and at the time of the hearing the partieswere engaged in ongoing contract negotiations.Woods and Newson reapplied on May 11 and weretold by McDougal that they would be considered foremployment as openings occurred. McDougal testified that he had two openings forscreen rollers in September: one on the day shift, theother on the night shift, and contacted Newson andWoods for these jobs. While neither one could take thenight-shift job, they were both reemployed on September4. McDougal placed Newson in department 10 rollingscreens and had Woods do some glazing work temporar-ily until he was able to find screen rolling work for her: Katie NVeson's account is somewhat at variance with the version pro-vided bh Woods According to Newson she asked Wood on April 2whether she was "still willing" to help her organize the plant and thelatter responded affirmatively. Further it. also appears from Newson's testi-mony that her argument with Bright occurred on the following day,April 3. In any event I do not deem these differences material as therecord otherwise clearly establishes that both Woods and Newson wereengaged in substantial union activity on April 3.ooads testified that she signed and turned over to Newson a unioncard during the morning break (G.C Exh. 5) Newson also signed a unioncard that day (G.C Exh 7)"' There is no evidence tending to show that the Company retainedany employee who rolled screens with less seniority than Newson orWoods.II It is oted that on their job applications in answer to "kind of workdesired" Newson and Woods wrote "Roll Screen[s]" and "Screen[s]" re-spectiicely JORDAN COMPANIES145in the storm window department. Newson and Woodswere again laid off in January 1980 and were not work-ing for the Company at the time of the hearing. 12Discussion and ConclusionsThe record discloses that Newson and Woods hadlong discussed with each other the need to have a union.They had these discussions with greater frequency inearly 1979. There is no contention that these discussions,which were generally held at lunchtime, were in thepresence of any supervisor or were otherwise known bymanagement. In late March, Woods, Katie Newson, thetwo senior employees in the screen department, RosieNewson, and Kelley met with McDougal and discussedwhat they believed to be inequities in the bonus system.According to Woods and Katie Newson, all four em-ployees were dissatisfied with McDougal's explanationsand later that day they collectively discussed the needfor a union. This took concrete form on April 2 whenWoods and Katie Newson decided that the latter wouldask her husband, a union official, for union cards.Newson distributed and got back a number of signedunion cards at work on April 3 including one such cardfrom Woods. Woods also gave out union cards that dayto employees in her carpool on her way home afterwork. There is no testimony tending to show that anysupervisor witnessed union activities on April 3 or forthat matter union activities on the following day whenNewson and Woods were discharged. In this connectionthe record discloses that Newson and Woods took painsto keep their activities covert. Thus, Newson concededon cross-examination that she and Woods did everythingthey could to conceal their activities from supervision.They did not wear union buttons or other indicia reflect-ing union support and did not hand out union literature.The record reveals that of approximately 74 employ-ees only Newson and Woods were discharged. The Gen-eral Counsel, citing C.S.C Oil Company, a Division ofCook United Inc., d/b/a Ontario Gasoline & Car Wash, 13contends that the Board's small-plant doctrine underWiese Plow'4is applicable to the case at bar and accord-ingly company knowledge of union activity should be in-ferred.While the failure to establish direct company knowl-edge of any union activity, by itself, may not foreclosedrawing an inference thereof, as contended by the Gen-eral Counsel, I find herein on the basis of the record as awhole that such an inference is not warranted.'5I findmost persuasive an absence of any evidence tending toshow even the slightest union animus. This takes ongreater significance given the substantial time frame in-volved from on or about April 3, 1979, when unioncards were first distributed to January 1980, the date of12 The record does not disclose whether Newson and W'oods sere theonly employees laid off in January 1980. In any event, the General Coun-sel does not contend that this second layoff was predicated on unlawfulconsiderations and it is not alleged as a separate icolationi3 228 NLRB 950, fn 2 (1977)'' Wiese Plow. Welding Co., Inc., 123 NLRB 616 (1959)i5 It is noted that in Ontario Gasolinc & Car Wash, supra, relied on bythe General Counsel, he 8(a)13) and (1) allegations Aere dismised Seealso Steel-Tex Manufacturing Corp, 206 NLRH 4hl (1973), Len .4rnAmFord. 202 NLRB 816, 820. 821 (1973)the instant hearing, at which time Respondent was en-gaged in ongoing contract negotiations with the Unionwhich had won the Board-conducted election. Moreover, the General Counsel has failed to establishby a preponderance of the credible evidence that Re-spondent's reason for discharging Woods and Newsonfor lack of work on April 4 was pretextual. It is undis-puted that approximately I month earlier Respondentclosed its plant for I week and compelled its employeesto take an uncustomary vacation at that time of the year.It is also undisputed that this action predated any unionactivity and was caused by poor weather conditions anda concomitant slump in business. When the weatherfailed to improve significantly after the employees re-turned to work, Respondent determined that a reductionin the size of the work force was necessary. Thus it didnot hire any new employees for the next few months.Further, Vice President McDougal credibly testified thatas he had ascertained on April 2 that the Company had ahuge surplus of screens he decided to phase out thescreen department as a separate department and have theother departments produce their own screens as needed.In connection therewith he concluded that the screen de-partment was most expendable in terms of a cutback inpersonnel. With this backdrop on April 4 he terminatedWoods and Newson, the two most junior employees inthe screen department.While the General Counsel in his brief points out thatRespondent hired new employees on May 9 and 10(G.C. Exh. 3(g)), it is noted that McDougal told Woodsand Newson that they would have to reapply to be con-sidered for future employment and this they did not dountil May 11. 7 It is also noted that Woods and Newsonin their reapplications expressed continued interest towork at rolling screens but that such openings did notoccur until September at which time they were contact-ed by McDougal and reemployed. Insofar as other em-ployees were hired in department 420 prior to Septem-ber, there is no record evidence tending to show thatany of these employees were engaged in rolling screens.In short, the failure to establish company knowledgeof union activity antedating the discharges of Woods andNewson, the fact that Woods and Newson were thejunior employees in terms of seniority in the screen de-partment, the failure to establish that Respondent'sreason for terminating these employees was pretextual,the lack of any union animus covering an extendedperiod with contemporaneous union activity including anelection, and the fact that Respondent reemployed theseemployees all tend to persuade me that Respondent's actsand conduct vis-a-vis Woods and Newson were not predi-cated on unlawful considerations. While the timing ofthe discharges raises some suspicions, I find on the basisof the entire record that the General Counsel has failedto meet his burden by a preponderance of the credibleevidence of establishing that Woods and Newson werele Cf Long Is/and .4irport Limousin Srvie Corp., 191 NLRB 94(1971)1 The record discloses that the last layoff Respondent's emploee, ex-perienced ssas sometime during the years 1974 75 and the emploses laidoff at that time were required Iio reapply hefore the, were reemplosedJORDAN COMPANIES 145 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarged in violation of Section 8(a)(3) and (1) of theAct.8Accordingly I shall recommend that these allega-tions be dismissed in their entirety.CONCLUSIONS OF LAW1. The Respondent, The Jordan Companies, is an em-ployer within the meaning of Section 2(2), (6), and (7) ofthe Act.2. United Furniture Workers of America, Local 282,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act."' See Carrom Division. Affilared Hospital Products, Inc., 245 NL RBNo. 89. fn. 1 (1979} K & E Upholstery Co.. Inc, 247 NlRB No 96(1980).3. The General Counsel has not proved by a prepon-derance of the credible evidence that Respondent hasviolated Section 8(a)(3) and (1) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in these proceedings, and pur-suant to the provisions of Section 10(c) of the Act, Ihereby issue the following recommended.ORDER '9The amended consolidated complaint is hereby dis-missed in its entirety.19 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.